C. D. Mayagüez. Certiorari.
(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción radicada por los peticionarios y apelados, solici-tando se desestime el presente recurso por no haber sido proseguido con la debida diligencia.
Por cuanto, de la certificación expedida por el Secretario de la Corte de Distrito de Mayagüez, anexa a dicha moción, aparece que la sentencia recurrida fué dictada el 17 de marzo de 1942; que el es-crito de apelación fué radicado el 17 de abril del mismo año; y que los apelantes no han solicitado aun de la corte que se ordene al ta-quígrafo la preparación de la transcripción de evidencia, ni han radi-cado hasta la fecha la transcripción de autos.
Por tanto, se declara con lugar la moción y se desestima por abandono el recurso. '